Citation Nr: 0120563	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for asbestosis or an 
asbestos related lung disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a hearing loss 
disability.  

4.  Entitlement to service connection for residuals of a 
perforated left tympanic membrane.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In November 1999, the Board denied service connection for 
asbestosis or an asbestos related lung disorder, 
hypertension, a hearing loss disability and residuals of a 
perforated left tympanic membrane.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2000, the Court vacated the Board's 
November 1999 denials and remanded the denied claims to the 
Board.  

In February 2001, the Board notified the veteran's 
representative that the case had been returned to the Board 
and that he had 90 days to submit additional argument or 
evidence.  38 C.F.R. § 20.1304 (2000).  There was no 
response.  As the veteran's representative has not presented 
any additional argument or evidence, the Board proceeds with 
its review of the case.  

In July 1997, the veteran testified before the Board member 
who made the November 1999 decision.  She has since retired 
and will not participate in the Board's final decision.  The 
hearing transcript is of record.  In June 2001, the veteran's 
representative was notified that the veteran had the right to 
a hearing before a sitting member of the Board.  The 
appellant responded that he did not want another hearing.  

The November 1999 Board decision granted service connection 
for peptic ulcer disease.  In January 2001, the RO mailed the 
veteran a statement of the case on the issues of entitlement 
to a higher evaluation and an earlier effective date for his 
service-connected peptic ulcer disease, post-operative 
vagotomy and gastrectomy.  A timely substantive appeal is not 
of record.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other agency of original jurisdiction (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure appellate review by the Board.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  Absent a decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As there is no timely 
substantive appeal of record on the down stream issues of 
entitlement to a higher evaluation and an earlier effective 
date for the service-connected peptic ulcer disease, post-
operative vagotomy and gastrectomy, those issues are not 
before the Board at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). 

The claim for service connection for hypertension will be the 
subject of a Remand at the end of this decision and will not 
be otherwise discussed herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for asbestosis or an asbestos related lung 
disorder, a hearing loss disability, and residuals of a 
perforated left tympanic membrane.

2.  The veteran's does not have asbestosis or an asbestos 
related lung disorder.  

3.  The veteran does not have a hearing loss disability as 
the result of disease or injury incurred in or aggravated by 
service.  

4.  A sensorineural hearing loss was not manifested to a 
degree of 10 percent or more within the year after the 
veteran completed his active military service.  

5.  The veteran does not have residuals of a perforated left 
tympanic membrane.  


CONCLUSIONS OF LAW

1.  Asbestosis or an asbestos related lung disorder was not 
incurred in or aggravated by active military service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  

2.  A hearing loss disability is was not incurred in or 
aggravated by active military service and a sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2000).  

3.  Residuals of a perforated left tympanic membrane were not 
incurred in or aggravated by active military service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's application is complete.  The rating decision, 
statement of the case, and supplemental statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claims, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the veteran's 
claim for service connection for lung disability, hearing 
loss and residuals of a perforated tympanic membrane.  There 
is no reasonable possibility that further assistance would 
aid in substantiating any of these claims.

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records, including VA and service medical records, have been 
obtained.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The veteran has been examined by VA and medical opinions have 
been obtained.  

VA has completed its duties under the VCAA with regard to the 
issues of entitlement to service connection for a lung 
disorder, hypertension, hearing loss and a perforated 
tympanic membrane.  With regard to these issues VA has 
completed the development of this case under all applicable 
law, regulations and VA procedural guidance.  See 38 C.F.R. 
§ 3.103 (2000).  

The VCAA became law while this claim was pending.  The RO did 
not consider the case under the VCAA and VA guidance issued 
pursuant to the VCAA.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
the VCAA.  In addition to performing the pertinent 
development required under the VCAA, the RO notified the 
veteran of his right to submit evidence.  It would not 
abridge his rights under the VCAA for the Board to proceed to 
review the appeal.  

Neither the veteran nor the representative have asserted that 
the case requires further development or action under the 
VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Bernard, at 393.  

Service Connection for Asbestosis or an Asbestos Related Lung 
Disorder.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  See 
38 C.F.R. § 3.303 (2000).  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The appellant contends that he was exposed to asbestos in 
service and aboard ship and that as a result, he now suffers 
from an asbestos related lung illness.  

In accordance with VAOPGCPREC 4-2000, April 13, 2000, the 
Board has considered the provisions of VA Manual M21-1, 
Paragraph 7.21, as they may support the claim.  Subparagraph 
7.21a(1) recognizes that inhalation of asbestos fibers can 
produce fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the larynx and pharynx.  However, the 
physicians have diagnosed other disorders and have not 
diagnosed any of the disorders associated with asbestos by 
this subparagraph.  Specifically, the Board notes that the 
September 1998 VA examination diagnosed minimal pleural 
thickening and mild interstitial lung disease but did not 
diagnosis any associated fibrosis.  The VA manual provisions 
do not link all pleural or interstitial abnormalities to 
asbestos.  Such a connection requires the opinion of a 
medical professional with the training and experience to 
provide a competent medical opinion.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).  There is no medical opinion linking 
the veteran's pleural or interstitial abnormalities to 
asbestos.  Rather, a medical opinion was obtained, which 
would comport with the provisions of VCAA.  That medical 
opinion was that there was no asbestos related disease.  See 
February 1999 VA examination report.  The generalizations in 
the VA manual do not outweigh the opinion of a competent 
medical professional who has considered the specifics of this 
case.  Thus, this subparagraph does not establish the claim.  

Subparagraph 7.21a(2) of VA Manual M21-1 explains that the 
biological actions of different fibers differ in some 
respects.  Chrysotile products have their initial effects on 
the small airways of the lung, cause asbestosis more slowly, 
but result in lung cancer more often.  The African fibers 
have more initial effects on the small blood vessels of the 
lung, the alveolar walls and the pleura, and result in more 
mesothelioma.  Here again, the physicians have diagnosed 
other disorders and have not diagnosed any of the disorders 
associated with asbestos by this subparagraph.  

Subparagraph 7.21a(3) points out that persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer.  
The risk of developing bronchial cancer is increased in 
current cigarette smokers who have had asbestos exposure.  
Mesotheliomas are not associated with cigarette smoking.  
Lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  About 50 
percent of persons with asbestosis eventually develop lung 
cancer, about 17 percent develop mesothelioma, and about 10 
percent develop gastrointestinal and urogenital cancers.  All 
persons with significant asbestosis develop cor pulmonale and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Once again, we note the 
physicians have diagnosed other disorders and have not 
diagnosed any of the cancers or cor pulmonale associated with 
asbestos by this subparagraph.  

Subparagraph 7.21b(2) points out that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to chrysotile products as well as amosite and 
crocidolite since these varieties of African asbestos were 
used extensively in military ship construction.  Many of 
these people have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  In this context, the Board notes that the veteran 
was not an insulation or shipyard worker.  

He contends that he may have been exposed while aboard ship.  
However, shipboard service is not the same or similar to the 
exposure described in subparagraph 7.21b(2).  There is no 
basis in the VA manual, regulations or law to presume that a 
person who was simply aboard a ship during service was 
exposed to asbestos.  

The veteran also asserts that he was exposed to asbestos 
while demolishing buildings when he was stationed on Okinawa.  
He reports that the demolition produced white dust, which he 
was told was asbestos.  The veteran is competent to report 
that the demolition raised white dust.  The veteran does not 
have the expertise to distinguish asbestos dust from the 
white dust associated with other construction materials, such 
as plaster and cement.  His recollection of being told that 
it was asbestos dust is not persuasive because of the 
unreliability of the memory of a brief comment many years ago 
and because the unknown speaker of the comment is not known 
to have the necessary expertise or knowledge to distinguish 
asbestos from other sources of dust.  There is no basis in 
the VA manual, regulations or law to presume that a person 
who was near building demolition was exposed to asbestos.  

Subparagraph 7.21c specifies that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs may 
include dyspnea on exertion and end-respiratory rales over 
the lower lobes.  Clubbing of the fingers occurs at late 
stages of the disease.  Pulmonary function impairment and cor 
pulmonale can be demonstrated by instrumental methods.  
Compensatory emphysema may also be evident.  

Here, while the veteran has provided a lay witness history of 
asbestos exposure, there is no competent evidence to support 
such a history.  There is no radiographic evidence of 
parenchymal lung disease.  Dyspnea on exertion is consistent 
with the chronic bronchitis diagnosed in February 1999 and is 
not specific to asbestos disease.  See 38 C.F.R. § 4.97, Code 
6600 (1996).  The report of the September 1998 examination 
specifies that there were no rales or clubbing of the 
fingers.  There is no cor pulmonale or compensatory 
emphysema.  The pulmonary function impairment demonstrated 
here is consistent with the diagnosed chronic bronchitis and 
is not specific evidence of asbestosis.  See 38 C.F.R. 
§ 4.97, Code 6600 (1996); see also 61 Fed. Reg. 46720, Sep. 
5, 1996.  Again, this subparagraph does not link the 
veteran's symptoms to asbestos related disease.  

Subparagraph 7.21d(1) includes guidelines which require 
rating specialists to determine whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to determine 
whether or not there is preservice and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.  
Neither the RO nor the Board finds any evidence of asbestos 
exposure in the veteran's records.  

There is no positive evidence which supports the claim.  
There are some reports which indicate a possible asbestos 
related disease but these only show a possibility.  

January 1994 X-rays of the veteran's chest were suggestive of 
pleural thickening and there was a notation that prior 
asbestos exposure may be considered; however the X-ray report 
concluded with an impression of pleural thickening and did 
not mention asbestosis or asbestos related disease.  

A November 1994 VA medical certificate shows the veteran 
sought VA treatment and reported that following his January 
1994 X-rays, he was told he had asbestos.  The diagnosis was 
history of possible asbestosis.  The VA clinical notes 
contain the report of a November 1994 consultation which 
states that someone mentioned asbestos exposure to him but he 
did not know where such exposure occurred.  A March 1995 VA 
clinical note reported possible asbestos exposure.  The 
assessment was rule out allergic component (cough) and 
smoker; it did not include asbestosis or asbestos related 
disease.  

In October 1996, the veteran testified at a hearing at the 
RO.  He reported that in January 1994 doctors told him that 
the X-rays looked as if he had been exposed to asbestos.  He 
reported that he had twice spent 30 to 40 days on a ship and 
that while demolishing buildings on Okinawa, nationals had 
told him that a white dust was asbestos.  His testimony did 
not provide competent evidence of exposure to asbestos or a 
competent current diagnosis of asbestos related disease.  The 
veteran provided similar testimony on his July 1997 hearing 
before a member of this Board.  

Witness statements dated in July 1997 addressed the veteran's 
ulcer disorder and his health generally without providing 
relevant specifics as to asbestosis or asbestos related 
disease.  

An article from the American Lung Association discussed 
interstitial lung disease.  It noted asbestos among many 
possible causes.  This treatise evidence simply provides 
speculative generic statements not relevant to the veteran's 
claim.  The treatise evidence, standing alone, does not 
discuss generic relationships with a degree of certainty such 
that, under the facts of this specific case, there is at 
least plausible causality based upon objective facts rather 
than on "an unsubstantiated lay medical opinion."  See 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000).  

The veteran also submitted copies of settlement agreements in 
which he released asbestos claims against other parties for 
the sum of one dollar.  These agreements do not concede that 
the veteran has any asbestos related disease, refer to any 
medical evidence of such disease, or otherwise provide actual 
evidence to support the claim.  

The remainder of the evidence weighs against the claim.  

The service medical records were obtained.  They do not show 
asbestos exposure, asbestosis, or asbestos related disease.  
In May 1977, at a training camp, the veteran complained of 
symptoms including chest congestion.  Examination showed his 
chest to be clear.  The assessment was a viral syndrome and 
appropriate treatment was provided.  There were no further 
respiratory complaints during service.  On examination for 
separation from service, in August 1980, it was noted that a 
chest X-ray was normal and a doctor reported that the 
veteran's lungs and chest were normal.  

Private medical records of 1982 and 1983 show evaluation and 
treatment with other diagnoses and no evidence of respiratory 
disorder.  When hospitalized for ulcer surgery, in January 
1982, an initial chest X-ray was negative and a post surgery 
X-ray showed an increased destiny in the posterior lung field 
which was thought to be a pleural response to subphrenic 
changes.  Some post surgical free air was also noted.  

Private physician notes from April 1981 to October 1994 are 
of record and do not mention asbestosis or asbestos related 
disease.  Rather, in November 1993, the veteran reported a 
cough and other symptoms.  The private physician diagnosed 
bronchitis and treated that condition.  

The medical certificate for the veteran's January 1994 visit 
to the VA clinic shows that he complained of pain over the 
left rib cage.  The diagnosis was chest wall pain.  It was 
noted that the chest X-rays raised the possibility of 
previous asbestos exposure; however there was no diagnosis of 
asbestosis or asbestos related disease.  

Private pulmonary function tests in October 1994 were 
interpreted as showing mild restrictive disease.  There was 
no interpretation of asbestosis or asbestos related disease.  

VA clinical notes beginning in November 1994 show that a 
history of asbestos was considered.  November 1994 X-rays 
again showed pleural thickening and the doctor concluded that 
there was no evidence of an acute disease process.  The 
report of a November 1994 VA pulmonary consultation shows 
that the veteran's chest pain was consistent with 
costochondritis and that the chest X-ray was not impressive 
for asbestosis.  

On the March 1995 VA X-rays, the veteran's chest was normal 
without effusion.  May 1995 X-rays showed a stable chest with 
evidence of old healed granulomatous disease.  In the May 
1995 clinical note, the doctor made an assessment of chest 
wall pain and anxiety.  There was no finding of asbestosis or 
asbestos related disease.  

The report of the August 1995 VA examination shows that the 
physician considered the veteran's report of asbestos 
exposure during service.  The examiner also noted the 
veteran's history of smoking and his current symptoms.  
Diagnoses were chronic bronchitis, alleged exposure to 
asbestos, cigarette smoker and old healed granulomatosis 
disease.  

On the October 1995 VA examination, the veteran admitted that 
he had never been told by a doctor that he had asbestos 
related lung disease.  The examiner reviewed the veteran's 
history and symptoms.  The diagnosis was chronic bronchitis 
associated with smoking and asbestos lung disease not found.  

In July 1998, pulmonary function studies could not excluded 
restrictive disease.  A July 1998 consultation report did not 
indicate asbestos.  

The report of a September 1998 VA examination shows the 
veteran's claims and medical records were reviewed.  The 
examiner discussed the veteran's medical history, history of 
smoking, and his report of asbestos exposure in service.  The 
doctor noted that the veteran did not carry a diagnosis of 
asbestosis.  Current symptoms, test results and examination 
findings were noted.  Diagnoses were probable chronic 
obstructive pulmonary disease; pleural thickening, 
interstitial thickening, and mild interstitial lung disease 
on computerized tomography scan of the chest; and cigarette 
smoker.  There was no diagnosis of asbestosis or asbestos 
related disease.  

A November 1998 chest X-ray was negative and the doctor 
specified that there were no asbestos related findings.  

November 1998 pulmonary function testing results were 
consistent with mild restrictive pulmonary impairment.  

The report of the November 1998 VA examination shows that the 
veteran's allegations of asbestos exposure were considered.  
His medical records, current symptoms, examination findings 
and test results were also considered.  The physician 
specifically stated that asbestos related lung disease was 
not found.  

In February 1999, the physician explained that the veteran's 
problem was chronic bronchitis associated with cigarette 
smoking, which explained the mild restrictive defect on 
pulmonary function testing.  The doctor expressed the opinion 
that it was not at all likely that the veteran's lung 
condition was due to asbestos exposure.  The final diagnoses 
were chronic bronchitis and asbestos related lung disease not 
found.  

There is no firm diagnosis of asbestosis or asbestos related 
disease.  The most supportive evidence only indicates a 
possibility.  The record shows that the possibility was 
followed and physicians concluded that asbestos related lung 
disease was not found.  See VA examination reports of October 
1995, November 1998, and February 1999.  On the other hand, 
the evidence against the claim shows that both the veteran's 
private physician and VA physicians diagnosed chronic 
bronchitis.  The doctors who considered whether the veteran 
had asbestos either reached other diagnoses or, as on the 
most recent examination, specifically concluded that the 
veteran did not have asbestosis or asbestos related disease.  
Thus, after extensive development which would comply with the 
requirements of VCAA, the vast preponderance of evidence is 
against the claim and it must be denied.  

Service Connection for a Hearing Loss Disability.  As noted 
above, service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  

The veteran testified in October 1996 and July 1997, that he 
had a hearing loss.  He reported noise exposure during 
service and asserted that his current hearing loss was the 
result of noise exposure in service.  While he is competent 
to testify as to his experiences, the veteran does not have 
the medical expertise to express a competent opinion as to 
the etiology or cause of a current disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Grottveit, at 93.  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

The service medical records show that the veteran's hearing 
was tested on examination for separation from service in 
August 1980.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
5
0
5
5
6
LEFT
15
15
5
5
0
8

These test results during service do not meet the above 
criteria for a hearing loss disability.  Rather, they provide 
competent evidence that the veteran's hearing was normal 
immediately prior to his release from active service.  

There is no evidence of a sensorineural hearing loss being 
manifested within the year after the veteran completed his 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The earliest documentation of a hearing loss by audiologic 
findings is found on the VA audiologic evaluation in November 
1998.  Authorized VA audiologic evaluation at that time 
showed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
20
20
25
25
23
LEFT
25
25
20
20
25
23

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 82 percent in the left ear.  
While the pure tone thresholds would not meet the criteria 
for a hearing loss disability, the speech audiometry results 
would meet the criteria for the current existence of a 
hearing loss disability.  

The audiologist reviewed the record and commented that the 
separation examination of August 1980 indicated that the 
veteran's hearing was within normal limits in both ears.  The 
doctor went on to note that the veteran's hearing sensitivity 
remained essentially within normal limits in both ears.  The 
slight decreases in sensitivity occurred after discharge from 
service; and, so were judged by the doctor to not be caused 
by exposure to noise during service.  

In this case, there is no evidence from a competent medical 
professional which links the current hearing loss disability 
to disease or injury during service.  Rather, a medical 
opinion was obtained, which would comply with the 
requirements of VCAA.  That opinion specified that the 
current disability was not caused by injury in service.  This 
medical opinion outweighs the veteran's assertions as a lay 
witness that his current disability is due to noise exposure 
in service, years ago.  Thus, the preponderance of evidence 
is against the claim and it must be denied.  

Service Connection for Residuals of a Perforated Left 
Tympanic Membrane.  Since service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service, there must be a current 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Rabideau, at 144; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The service medical records do not show any injury to the 
tympanic membrane or ear drum, but an old, healed scar was 
noted on the left tympanic membrane when the veteran was 
examined for separation from service in August 1980.  

The veteran was afforded a VA examination which would comport 
with the requirements of VCAA.  The report of VA examination, 
dated in October 1995, indicates that examination of the ears 
showed that the tympanic membranes appeared perfectly normal.  
There was no scarring or any other abnormality.  The 
pertinent diagnosis was ruptured ear drums not found.  

In October 1996 and July 1997, the veteran testified of noise 
exposure during service and current hearing loss.  He did not 
identify any current medical findings of residuals of a 
perforated left tympanic membrane.  

Since there is no evidence from a medical professional which 
establishes that the veteran has residuals of a perforated 
left tympanic membrane, and there is evidence from a 
physician that the ear drums are perfectly normal with no 
residuals of a perforated left tympanic membrane, the 
preponderance of the evidence establishes that the veteran 
does not have the claimed disability.  Consequently the claim 
must be denied.  


ORDER

Service connection for asbestosis or an asbestos related lung 
disorder is denied.  

Service connection for a hearing loss disability is denied.  

Service connection for residuals of a perforated left 
tympanic membrane is denied.  


REMAND

Because of the change in the law brought about by the VCAA, a 
remand of the issue of service connection for hypertension is 
required for compliance with the duty to assist provisions 
contained in the new law.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case. 

In the issues decided above, the development which would have 
been required by VCAA was done and there were medical 
opinions that the veteran did not have the claimed 
disabilities or that current disability was not related to 
his military service.  The claim for hypertension is 
different as there was a definite diagnosis of hypertension 
on the October 1995 VA examination.  There was an elevated 
reading during service.  Considering the requirements of the 
VCAA, it is appropriate to obtain a medical opinion as to the 
connection, if any, between the recently diagnosed 
hypertension and the elevated blood pressure reading in 
service.

The issue of entitlement to service connection for 
hypertension is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran for 
a cardiovascular examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be accomplished and the 
results discussed in the final report.  
The examiner should express an opinion as 
to whether it is as likely as not that the 
veteran's hypertension had its onset 
during his active military service.  The 
reasons for the opinion should be 
discussed.  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is specifically invited to submit 
medical evidence as to a connection between current 
hypertensive cardiovascular disease and elevated blood 
pressure readings in service.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

